Court of Appeals
                               First District of Texas
                                      BILL OF COSTS

                                       No. 01-14-00524-CV

                                           David Grupa

                                                v.

   Lillie D. Basset, Stanley E. Dickson, Carolyn Spiller, Clifford Dickson, and Janice Craddock

              NO. 32491 IN THE 506TH DISTRICT COURT OF GRIMES COUNTY



  TYPE OF FEE           CHARGES             PAID/DUE                STATUS                PAID BY
     MT FEE                $10.00           01/02/2015              E-PAID                   APE
     MT FEE                $10.00           12/04/2014              E-PAID                   APE
     MT FEE                $10.00           10/07/2014              E-PAID                   ANT
     MT FEE                $10.00           09/03/2014              E-PAID                   ANT
   RPT RECORD            $3,194.50          08/06/2014               PAID                    ANT
SUPP CLK RECORD            $20.00           07/16/2014               PAID                    APE
   CLK RECORD              $51.00           06/30/2014               PAID                    ANT
      FILING              $175.00           06/27/2014              E-PAID                   ANT
STATEWIDE EFILING          $20.00           06/27/2014              E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $3,500.50.

                 Court costs in this case have been taxed in this Court’s judgment

      I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this December 11, 2015.